Judgment, Supreme Court, New York County (Bernard Fried, J.), rendered May 15, 2000, convicting defendant, after a jury trial, of criminal sale of a controlled substance in or near school grounds, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. Issues concerning credibility and the officer’s ability to observe the transaction were properly considered by the jury and there is no basis for disturbing its determinations (see People v Gaimari, 176 NY 84, 94). Concur — Tom, J.P., Mazzarelli, Ellerin, Williams and Marlow, JJ.